7DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/571,245 filed on 09/16/2019 in which claims 1-18 have been presented for prosecution in a first action on the merits.
Response to Amendment
Acknowledgement is made of preliminary amendments filed on 09/17/2019 and 12/10/2019 in which the specification has been amended.
Priority
As required by M.P.E.P. 201.14(e), acknowledgement is made of applicant's claim for priority based on US provisional applications #62/733,393, filed on 09/19/2018.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by applicant on 12/09/2019, 05/01/2020, 05/14/2020, 05/26/2020, 07/09/2020, 07/15/2020, 07/21/2020,08/18/2020, 04/15/2021, 05/06/2021,05/20/2021, 06/12/2021, 06/24/2021, 07/01/2021, 07/09/2021, 07/14/2021, 07/20/2021, 08/09/2021, 08/13/2021, 08/18/2021, 11/01/2021,12/14/2021, 02/01/2022, 02/10/2022, 02/15/2022, 03/17/2022, 04/12/2022, 06/15/2022, 08/02/2022, and 08/03/2022. Due to the excessively lengthy Information Disclosure Statements submitted by applicant, the examiner has given only a cursory review of the listed references. In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. Applicant is required to comply with this statement for any non-English language documents. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.
Furthermore Patent applicant has duty not just to disclose pertinent prior art references but to make the disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D.I. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.DeI. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).Significantly, an applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573 [ 220 USPQ 289 ] (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). (Emphasis in original).
Claim Objections
Claims 9,12-17 are objected to because of the following informalities:  In claim 16, the underlined limitations of, “…a wireless power receiver having a receiving coil that receives an induced current from the plurality of transmitting coils to power the pump…” lack antecedent basis since “a pump” has not been previously recited.  
In claim 9, the limitations of, “…wherein the plurality of coils are provided at different heights from each other” is indefinite as it is not clear whether or not “the plurality of coils” include the receiving coil” or not. If not, then the limitations should read -- wherein the plurality of transmitting coils are provided at different heights from each other--. Note the limitations of “the plurality of coils” does not exclude “the receiver coil”. Further clarification is required.
The same analysis applies to claims 10-15 as follows:
In claim 10, the limitations of, “wherein each of the coils have an outer perimeter and an inner perimeter defining a space, lengths and widths of the outer perimeters of the coils are equal to each other, and lengths and widths of the inner perimeters are equal to each other” should read -- wherein each of the plurality of transmitting coils have an outer perimeter and an inner perimeter defining a space, lengths and widths of the outer perimeters of the plurality of the transmitting coils are equal to each other, and lengths and widths of the inner perimeters are equal to each other --.
In claim 11, the limitations of, “…further including a shielding layer provided at lateral sides of the coils” should read -- …further including a shielding layer provided at lateral sides of the plurality of coils --.
In claim 12, the limitations of, “wherein the shielding layer spans a greater area than the plurality of coils” should read -- wherein the shielding layer spans a greater area than the plurality of transmitting coils--.
In claim 13, the limitations of, “wherein a plurality of shielding layers are provided at lateral sides of each of the plurality of coils to create layers consisting of one shielding layer and one coil, the layers being stacked on top of each other” should read -- wherein a plurality of shielding layers are provided at lateral sides of each of the plurality of transmitting coils to create layers consisting of one shielding layer and one coil, the layers being stacked on top of each other--.
In claim 14, the limitations of, “wherein a plurality of shielding layers are provided at lateral sides of each of the plurality of coils to fill a vertical space between non-overlapping portions of the coils” should read -- wherein a plurality of shielding layers are provided at lateral sides of each of the plurality of transmitting coils to fill a vertical space between non-overlapping portions of the coils--.
In claim 15, the limitations of, “wherein an uppermost coil among the plurality of coils has a smaller inductance than the other coils of the plurality of coils” should read -- wherein an uppermost coil among the plurality of transmitting coils has a smaller inductance than the other coils of the plurality of coils.
In claim 17, the underlined limitations of, “wherein an uppermost coil among the plurality of coils has a smaller inductance than the other coils of the plurality of coils” is indefinite as it is not clear whether or not “the plurality of coils” include the receiving coil” or not. If not, then the limitations should read --wherein an uppermost coil among the plurality of transmitting coils has a smaller inductance than the other coils of the plurality of coils--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 9, the limitations of, “…wherein the plurality of coils are provided at different heights from each other” is indefinite as it is not clear whether or not “the plurality of coils” include the receiving coil” or not.
Note the limitations of “the plurality of coils” does not exclude “the receiver coil”. Further clarification is required.
The same analysis applies to claims 10-15 as follows:
In claim 10, the limitations of, “wherein each of the coils have an outer perimeter and an inner perimeter defining a space, lengths and widths of the outer perimeters of the coils are equal to each other, and lengths and widths of the inner perimeters are equal to each other” should read -- wherein each of the plurality of transmitting coils have an outer perimeter and an inner perimeter defining a space, lengths and widths of the outer perimeters of the plurality of the transmitting coils are equal to each other, and lengths and widths of the inner perimeters are equal to each other --.
In claim 11, the limitations of, “…further including a shielding layer provided at lateral sides of the coils” should read -- …further including a shielding layer provided at lateral sides of the plurality of coils --.
In claim 12, the limitations of, “wherein the shielding layer spans a greater area than the plurality of coils” should read -- wherein the shielding layer spans a greater area than the plurality of transmitting coils--.
In claim 13, the limitations of, “wherein a plurality of shielding layers are provided at lateral sides of each of the plurality of coils to create layers consisting of one shielding layer and one coil, the layers being stacked on top of each other” should read -- wherein a plurality of shielding layers are provided at lateral sides of each of the plurality of transmitting coils to create layers consisting of one shielding layer and one coil, the layers being stacked on top of each other--.
In claim 14, the limitations of, “wherein a plurality of shielding layers are provided at lateral sides of each of the plurality of coils to fill a vertical space between non-overlapping portions of the coils” should read -- wherein a plurality of shielding layers are provided at lateral sides of each of the plurality of transmitting coils to fill a vertical space between non-overlapping portions of the coils--.
In claim 15, the limitations of, “wherein an uppermost coil among the plurality of coils has a smaller inductance than the other coils of the plurality of coils” should read -- wherein an uppermost coil among the plurality of transmitting coils has a smaller inductance than the other coils of the plurality of coils..

In claim 16, the underlined limitations of, “…a wireless power receiver having a receiving coil that receives an induced current from the plurality of transmitting coils to power the pump…” lack antecedent basis since “a pump” has not been previously recited.  
In claim 17, the underlined limitations of, “wherein an uppermost coil among the plurality of coils has a smaller inductance than the other coils of the plurality of coils” is indefinite as it is not clear whether or not “the plurality of coils” include the receiving coil” or not. If not, then the limitations should read --wherein an uppermost coil among the plurality of transmitting coils has a smaller inductance than the other coils of the plurality of coils--
Claim 18 depend directly from claim 16 and therefore is rejected for the same reasons since they inherit the same deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2,8-10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb et al., (Lipscomb) USPAT 8,770,148  or Plante USPAT 7,270,082(cited by Applicants) in view of Hall et al., (Hall) US 2020/0303971 and Wang et al., (Wang) CN 106787233A.
Regarding claim 1, Lipscomb discloses and shows in Figs. 4-12: A liquid dispenser(pet fountain 30;see Figs. 4-12), comprising: a tank(tank being construed as fountain basin 40; see Figs. 4-12) having an upper opening(bowl 84 has an opening with cover 38); a pump(42; Figs. 5-7, and 9-11); a pipe(see Figs. 5-7,9;104,138,194) connected to the pump(42) to transfer liquid: a plate(38; see Figs. 5-7) including a hole(130) communicating(via outlet pipe 122; see Figs. 5-7) with the pipe.
 Lipscomb, does not teach the following limitations of:
a wireless power transmitter having a plurality of transmitting coils that at least partially overlap with each other; and a wireless power receiver having a receiving coil that receives an induced current from the plurality of transmitting coils to power the pump.
Hall discloses factual evidence of a container(100; Fig. 1), an inner assembly (electronic device 104), a wireless power transmitter (140; Fig. 4) having a transmitting coil(144) that at least partially overlap with each other; and a wireless power receiver(power receiver 130; Fig. 4) having a receiving coil(146) that receives an induced current from the plurality of transmitting coils to power the pump(see ¶[0079]).
Hall does not teach a plurality of transmitting coils. Instead Hall discloses a single transmitting coil (144).
Wang discloses and shows in Figs. 1-2, factual evidence of the use of a plurality of overlapping four transmitting coils(see Fig. 2)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lipscomb by the teachings of Hall by including, a wireless power transmitter having a plurality of transmitting coils that at least partially overlap with each other; and a wireless power receiver having a receiving coil that receives an induced current from the plurality of transmitting coils to power the pump, into the liquid dispenser in order to provide an alternative source of power to the pump in absence of Wall or AC power. It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of  a wireless power transmitter having a plurality of transmitting coils that at least partially overlap with each other; and a wireless power receiver having a receiving coil that receives an induced current from the plurality of transmitting coils to power the pump, as recited, for the advantages of increasing the power transfer to the pump, as is well known in the art. The increase of transmitting coils increase the output current which is proportional to the power transmitted and further help to reduce the magnetic leakage and improve the system energy transmission efficiency, as per the teachings of Wang.
Accordingly claim 1 would have been obvious. 
Regarding claim 1, Plante discloses and shows in Figs. 4-12: A liquid dispenser(pet drinking fountain; see Figs. 5-7), comprising: a tank(tank 12; see Figs. 1,5-6) having an upper opening(bowl 84 has an opening with cover 38); a pump(16; Figs. 5-6); a pipe(see Figs. 5-7; 22,72) connected to the pump(42) to transfer liquid(Col. 2, lines 51-58): a plate(Col. 2, lines 50-51; see Figs. 5-7; note -elevated drinking bowl 24 is formed on the top of the tank) including a hole(42)(Col. 2, lines 47-51; Col. 3, lines 22-26) communicating(via outlet pipe 122; see Figs. 5-7) with the pipe(note-The tank assembly (12) includes a standpipe (22) connected at its bottom end to the bump (16) that delivers water from its upper end to an elevated drinking bowl (24) formed on the top of the tank, where the top surface of the tank (12) defines the plate, which has an opening directly adjacent the top surface of the standpipe (22)).
Plante, does not teach the following limitations of:
a wireless power transmitter having a plurality of transmitting coils that at least partially overlap with each other; and a wireless power receiver having a receiving coil that receives an induced current from the plurality of transmitting coils to power the pump.
Hall discloses factual evidence of a container(100; Fig. 1), an inner assembly (electronic device 104), a wireless power transmitter (140; Fig. 4) having a transmitting coil(144) that at least partially overlap with each other; and a wireless power receiver(power receiver 130; Fig. 4) having a receiving coil(146) that receives an induced current from the plurality of transmitting coils to power the pump(see ¶[0079]).
Hall does not teach a plurality of transmitting coils. Instead Hall discloses a single transmitting coil (144).
Wang discloses and shows in Figs. 1-2, factual evidence of the use of a plurality of overlapping four transmitting coils(see Fig. 2)
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lipscomb by the teachings of Hall by including, a wireless power transmitter having a plurality of transmitting coils that at least partially overlap with each other; and a wireless power receiver having a receiving coil that receives an induced current from the plurality of transmitting coils to power the pump, into the liquid dispenser in order to provide an alternative source of power to the pump in absence of Wall or AC power. It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a plurality of  a wireless power transmitter having a plurality of transmitting coils that at least partially overlap with each other; and a wireless power receiver having a receiving coil that receives an induced current from the plurality of transmitting coils to power the pump, as recited, for the advantages of increasing the power transfer to the pump, as is well known in the art. The increase of transmitting coils increase the output current which is proportional to the power transmitted and further help to reduce the magnetic leakage and improve the system energy transmission efficiency, as per the teachings of Wang.
Regarding claim 2, Lipscomb or Plante in view of Hall and Wang discloses all the claimed invention as set forth and discussed above in claim 1. Hall discloses, wherein the wireless power transmitter(140) is provided below a bottom plate of the tank(102)(as seen In Figs. 1 and 4), and the wireless power receiver(130) is provided above the bottom plate(as seen in Fig. 4) of the tank.
Regarding claim 8, Lipscomb or Plante in view of Hall and Wang discloses all the claimed invention as set forth and discussed above in claim 1. Wang further discloses, wherein the plurality of transmitting coils(Fig. 2) includes four coils that partially overlap each other in a vertical direction(see Wang Fig. 2).
Regarding claim 9, Lipscomb or Plante in view of Hall and Wang discloses all the claimed invention as set forth and discussed above in claim 1. Wang further discloses, wherein  the plurality of coils are provided at different heights from each other(see Wang; Fig. 2).
Regarding claim 10, Lipscomb or Plante in view of Hall and Wang discloses all the claimed invention as set forth and discussed above in claim 1. Wang further discloses, wherein each of the coils have an outer perimeter and an inner perimeter defining a space, lengths and widths of the outer perimeters of the coils are equal to each other, and lengths and widths of the inner perimeters are equal to each other(at least by inspection of Fig. 2 the geometry and topology of claims are the same, i.e.  each of the plurality of transmitting coils have an outer perimeter and an inner perimeter defining a space, lengths and widths of the outer perimeters of the coils are equal to each other, and lengths and widths of the inner perimeters are equal to each other).
Regarding claim 15, Lipscomb or Plante in view of Hall and Wang discloses all the claimed invention as set forth and discussed above in claim 1. However, the combination of Lipscomb or Plant and Hall and Wang does not expressly teach the limitations of, wherein an uppermost coil among the plurality of coils has a smaller inductance than the other coils of the plurality of coils.
It would have been an obvious matter of design choice to have, wherein an uppermost coil among the plurality of coils has a smaller inductance than the other coils of the plurality of coils for the advantages of yielding the predictable of minimizing the dead zones and minimizing the interference and cross coupling between the coils.  
Claim(s) 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lipscomb et al., (Lipscomb) USPAT 8,770,148  or Plante USPAT 7,270,082(cited by Applicants) in view of Hall et al., (Hall) US 2020/0303971 and Wang et al., (Wang) CN 106787233A and in further view of Reinger CH 711714 B1
Regarding claim 11, Lipscomb or Plante in view of Hall and Wang discloses all the claimed invention as set forth and discussed above in claim 1. However, the combination of Lipscomb or Plant and Hall and Wang does not expressly teach the limitations of, further including a shielding layer provided at lateral sides of the coils.
Reinger teaches factual evidence of, further including a shielding layer(131)(see Figs. 3,4C) provided at lateral sides of the coils(130).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Lipscomb or Plante in view of Hall and Wang with the teachings of Reinger to have the liquid dispenser further including a shielding layer provided at lateral sides of the coils for the advantages of yielding the predictable results of reducing the electromagnetic interference(EMI) between the coils.
 Regarding claim 12, Lipscomb or Plante in view of Hall, Wang and Reinger discloses all the claimed invention as set forth and discussed above in claim 11. Reinger further discloses and shows in  Figs. 3 & 4C,  wherein the shielding layer(131) spans a greater area than the plurality of coils(130)(By inspection of Figs. 3 and 4C, the shielding layer(131) spans a greater area than the transmitting coil 130).
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
USPAT 9,035,222 to Alexander discloses a heated or cooled dishware and drinkware.
US 2011/0226470 to Latrille et al., (Latrille) discloses systems and methods for providing wireless power transmissions and tuning a transmission frequency.
GB 2574921 A to Simon-Reeves Jackson discloses an apparatus for an electrically powered fluid feature such as a water fountain.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        August 16, 2022(